Case 5:20-mc-80152-WHO Document 13 Filed 09/08/20 Page 1 of 5
\ (

PEA

UNITED STATES DISTRICT COURT Be
NORTHERN DISTRICT OF CALIFORNIA gS

 

IN RE APPLICATION OF LATVIA MGI
TECH SIA ET AL FOR AN ORDER TO
TAKE DISCOVERY FOR USE INA
FOREIGN PROCEEDING PURSUANT TO
28 U.S.C. § 1782

 

 

DECLARATION OF JOSEPH MILOWIC HI .

Pursuant to 28 U.S.C. § 1746, 1, Joseph Milowie TI, declare as follows:

i, I am an attorney duly admitted to practice in New York. Iam a partner in the law
firm of Quinn Emanuel Urquhart & Sullivan, LLP, counsel for Petitioners in this matter.

2. I respectfully submit this declaration in support of Latvia MGI Tech SIA (“Latvia
MG!?”), MGI Tech Co., Ltd. (“MGI Tech”), MGI International Sales Co., Ltd (“MGI
International”), BGI Complete Genomics Hong Kong Co., Ltd. (“BGI Complete”), BGI-
HongKong Co., Limited (“BGI-Hongkong”), BGI Tech Solutions (HongKong) Co. (“BGI
Tech”), BGI Health (HK) Company Limited (“BGI Health”), BGT Europe A/S (“BGI Europe”),
Genoks Teknoloji Saghk Bilisim Turizm Hiz. Endiistriyel Makine Elektrik Elektronik Ithalat
Ibracat San. Tic. Lid. Sti. (“Genoks”), Labema Oy (“Labema”), Comercial Rafer, SL (“Rafer”),

and Witec AG (“Witec”) (collectively, “Petitioners”)’s Application And Petition For An Order To

 

Conduct Discovery For Use In Foreign Proceedings Pursuant To 28 U.S.C. § 1782
(“Application”). Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Application and accompanying memorandum of law.

3. Unless otherwise indicated, all facts set forth in this declaration are based upon: (a)

my personal knowledge; (b) my review of relevant documents, including the proposed Subpoena,

 
Case 5:20-mc-80152-WHO Document 13 Filed 09/08/20 Page 2 of 5

and (c) information supplied to me by the Petitioners or their officers, directors, and employees,
or professionals retained by them.

4. All exhibits attached hereto are true and accurate copies, or true and accurate
excerpts of those copies.

5. Attached as Exhibit] is a proposed order granting Petitioners’ 1782 Application.
Attached as Exhibit 2 is a subpoena addressed to respondent Hlumina, Inc. (“Llumina” or
“Respondent”’).

1, PARTIES

6. Petitioners. Petitioners are subsidiaries, affiliates, and/or distributors of the BGI
Group, one of the world’s leading genome sequencing companies. BGI Group is headquartered
in Shenzhen, Guangdong, China.' Petitioners are litigants (or putative litigants) in the Foreign
Proceedings.*

7. Hiumina Inc. lumina is a life science corporation which is incorporated in
Delaware and which maintains its US manufacturing, research and development facility in
Hayward, CA.* illumina Inc. owns 100% of the stock im Illumina Cambridge Ltd (“Lumina
Cambridge”).° Illumina describes itself “[a]s a global company that places high value on
collaborative interactions.”* Illumina’s Senior Vice President & General Manager also sits on the

board of directors of Hlumina Cambridge.’

 

! Ex, 3.

2 For example, Illumina Cambridge has notified Petitioners that it intends to bring additional proceedings in Denmark,
See Ex. 2.

3 Capitalized terms not defined herein shall be defined as per Petitioners’ Memorandum of Law in Support of the
1782 Application.

4 Ex. 5.

+ See Ex. 6.

6 See EX, 7.

7 See Ex, 8; Ex. 9; Ex. 10.
Case 5:20-mc-80152-WHO Document 13 Filed 09/08/20 Page 3 of 5

I. ANTICIPATED FURTHER PROCEEDINGS

8. On June 25, 2020, Counsel for Illumina Cambridge informed counsel for
Petitioners’ affiliates in the parallel Section 1782 proceeding brought by Illumina Cambridge in
the Northern District of California® that Illumina Cambridge plans to initiate additional
proceedings against BGI Europe before the Danish Maritime and Commercial Court in Denmark.”

9. On July 30, 2020, Counsel for Hlumina Cambridge informed counsel for
Petitioners’ affiliates in the parallel Section 1782 proceeding brought by Illumina Cambridge in
the Northern District of California '° that Illumina Cambridge plans to initiate additional
proceedings against MGI International Sales Co., Ltd. and Witee AG in the Federal Patent Court
in Switzerland."!
TW. UNITED STATES PROCEEDINGS

10. Within the United States, there are three cases pending between Petitioners?
affiliates and Respondent and Iiumina Cambridge. The first U.S. case is in the United States
District Court for the District of Delaware, where CGI asserted that Illumina willfully infringed
the °132 US Patent.'* See Complete Genomics, Inc. v. IHumina, Inc., No. 1:19-cv-00970-MN (D.
Del.). In response, Iflumina and Illumina Cambridge have asserted patent infringement
counterclaims against various BGI-related defendants."

11.  Thesecond U.S. case was filed by [lumina and [lumina Cambridge in the Northern
District of California on June 27, 2019. See IHumina, Inc., et al. v. BGI Genomics Co., LTD., No.

3:19-cv-03770-WHO (N.D, Cal.}. Illumina asserts infringement of the 537 and °200 US Patents,

 

® See Ex. 4; Ex, 11 at 3-4.

9 See Ex. 11 at 3-4.

1 See Ex. 12.

| See Ex. 12; Ex. 1] at 3-4,

12 A CGI patent for improving the efficiency of DNA sequencing by reducing the number of signals required for
nucleotide detection. Ex. 11.

DB Ex. 24,
Case 5:20-mc-80152-WHO Document 13 Filed 09/08/20 Page 4 of 5

which are related to certain of the EPs asserted in Germany, Switzerland and Denmark, but which
do not share the same priority date or specification.'4 CGI filed a counterclaim against Illumina
asserting infringement of the °984 US Patent, which is directed to high density arrays for efficient
base calling in sequencing reactions, '5

12. The third U.S. case was filed by Illumina and Illumina Cambridge on February 27,
2020 in the Northern District of California. See Hlumina, Inc. et al. v. BGI Genomics Co., Ltd. et
al., No. 3:20-cv-01465 (N.D. Cal.). In the Second California Proceeding, Illumina asserts
infringement of the 973, °444, and °025 US Patents.’®
1V. THE ULLUMINA 1782 ACTION

13. | On September 6, 2019, I{lumina Cambridge filed an ex parte application in the
Northern District of California seeking leave to serve subpoenas on three of the BGI Petitioners’
US affiliates (BGI Americas Corp, MGI Americas, Inc., and Complete Genomics, Inc.) pursuant
to Section 1782 for use in the Swiss, Turkish, German, and Danish Proceedings. See in re
Application of Illumina Cambridge Ltd., No.3:19-80215-JSC (N.D. Cal.).'7 The court granted the
application on November 7, 2019, and granted [llumina Cambridge leave to serve subpoenas. '®
Thereafter, the respondents in the Illumina 1782 Proceeding moved to vacate the court’s order and
to quash the subpoenas,'? which motion the court denied in part on February 19, 2020.° The

respondents in that action have therefore been complying with the document and testimony

subpoenas, and producing the requested discovery.

 

4 Ex. 14.
15 Ex 15,
16 Ex. 16.
17 Ex. 17.
18 Ex, 18.
19 Ex, 19.
20 Ex, 20.
Case 5:20-mc-80152-WHO Document 13 Filed 09/08/20 Page 5 of 5

Vv. RESPONDENTS’ REFUSAL TO ALLOW USE OF DOMESTIC DISCOVERY
ABROAD

14. On July 10, counsel for Petitioners requested that [lumina agree to allow the
Notebooks?! to be used in the Foreign Proceedings.?? Tlumina refused that request, while
acknowledging that the Notebooks would be properly sought via a Section 1782 application. Ex.
22 (Illumina’s counsel: “[W]e are not willing to link the issue of use of the lab notebooks to the
issues we’ve raised . . . BGI entities litigating in Europe could have brought their own Section
1782 application long ago.”).

15. On August 31, 2020, counsel for Petitioners requested that Hlumina agree to allow
the Transcripts” to be used in the Foreign Proceedings. At the time of this filing, counsel for
Illumina have not responded to that request.2*

16. No prior application for similar relief has been made by Petitioners.

I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge.

Executed in New York, NY on September 4, 2020.

/sf Joseph Milowic TIT

Joseph Milowic TI

 

7\ Capitalized terms not defined herein shall be defined as per Petitioners’ Memorandum of Law in Suppert of the
1782 Application.

2 Ex, 21-22.

23 Capitalized terms not defined herein shall be defined as per Petitioners’ Memorandum of Law in Support of the
1782 Application.

4 Ex, 23.
